In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00052-CV
     ___________________________

   DAVID MARTIN ORTIZ, Appellant

                      V.

      KAYLYNN SYLVIA, Appellee


 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2021-005719-1


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      Appellant’s brief was due July 6, 2022. See Tex. R. App. P. 38.6(a). On July 21,

2022, we notified Appellant that his brief had not been filed as the Texas Rules of

Appellate Procedure require. We stated that we could dismiss his appeal for want of

prosecution unless, within ten days, Appellant filed a brief along with an

accompanying motion reasonably explaining the brief’s untimeliness. See Tex. R. App.

P. 10.5(b), 38.8(a)(1), 42.3(b). More than thirty days have passed, but we have not

received a response.

      Because Appellant has failed to file a brief, we dismiss his appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                       Per Curiam

Delivered: August 31, 2022




                                            2